Case: 20-61238     Document: 00516191081         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 3, 2022
                                  No. 20-61238
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Dada Sheyi Micah; Tolulope Victoria Agbona,

                                                                         Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 971 311
                              BIA No. A215 971 312


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Dada Sheyi Micah and Tolulope Victoria Agbona, natives and citizens
   of Nigeria, petition for review of a decision by the Board of Immigration
   Appeals (BIA) affirming the denial by an Immigration Judge (IJ) of their



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61238      Document: 00516191081           Page: 2     Date Filed: 02/03/2022




                                     No. 20-61238


   motion to reopen and to rescind the in absentia removal orders entered
   against them. The petitioners argue that the BIA and IJ abused their
   discretion by denying the motion to reopen because they demonstrated both
   a lack of notice and exceptional circumstances to justify reopening.
          In reviewing the BIA’s decision, we are “not permitted to consider
   reasons” for the BIA’s decision “other than those it advanced.” Kwon v.
   INS, 646 F.2d 909, 916 (5th Cir. 1981). Because the BIA based its decision
   on the petitioners’ failure to demonstrate that they did not receive proper
   notice, only that issue is before us. See Kwon, 646 F.2d at 916.
          When reviewing the denial of a motion to reopen, we employ “a highly
   deferential abuse-of-discretion standard” and must uphold the BIA’s
   decision “as long as it is not capricious, racially invidious, utterly without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach.” Ojeda-Calderon v.
   Holder, 726 F.3d 669, 672 (5th Cir. 2013) (internal quotation marks and
   citations omitted). An in absentia removal order may be rescinded through a
   motion to reopen if the alien demonstrates that he failed to appear because
   he did not receive notice in accordance with 8 U.S.C. § 1229(a)(1) and (2).
   See 8 U.S.C. § 1229a(b)(5)(C)(ii).
          Here, the petitioners admit they received a notice of hearing setting
   their next hearing for January 15, 2020, but they contend that they did not
   receive proper notice because the immigration court’s automated phone line
   and court clerk erroneously informed them that no hearing was scheduled.
   Because the petitioners admit that they received notice in accordance with
   the statutory requirements, the BIA and IJ did not abuse their discretion by
   denying the motion to reopen for lack of notice. See § 1229a(b)(5)(C)(ii);
   Ojeda-Calderon, 726 F.3d at 672; see also § 1229(a)(2).
          Given the foregoing, the petition for review is DENIED.




                                           2